Title: William Smith Shaw to Abigail Adams, 25 May 1800
From: Shaw, William Smith
To: Adams, Abigail


				
					
						My dear Aunt
						Philadelphia May 25th 1800
					
					By Major Toussard, we had the pleasure to hear of your being at Scotch plains in health, and of your being escorted a few miles from thence by some of the officers. By a letter from Malcom, […] heard of your arrival at N York, & of your intention to leave that city on Saturday Morn. I presume by the time, this can reach Brookfield, you will be there— I shall direct it, under cover to Mr. Foster, as you desired
					As the president contemplates setting out early in the Morning on his journey, he anticipated tomorrow’s mail, this evening, which brought him, your letter from N. York, for which he thanks you and would answer it, had he a moments time. To be sure, vulgar report circulated quite currently, that the President had appointed Col Burr Secretary of War—that both he & the V. Pt. had declined, being considered candidates for another election &c. &c. &c. I have reason for suspecting, that the report originated from W. M. S.— The same mail brought a letter from Dr. Tufts—he writes, that the house is covered—windows up—chimneys built—partitions made &c.—that the garden is put in very good order—that the flour & other articles which you sent from this city are all arrived— I received a letter from Mr. Smith, dated Boston 20th May—they arrived at [. . . .] day before all very well.—writes nothing new. Mr. T. B. A. has not y[et retur]ned nor have we heard a word from him

since you left us.— Mrs Brisler has been very unwell but is much better.— Your likness has attracted much company to Stewarts and has as many admirers as spectators. Stewart says, he wishes to god, he could have taken Mrs. Adams when she was young, he believes he should have a perfect Venus—the P——t says, So She would.
					With respect I am my dear Aunt, your affectionate nephew
					
						W S. S.
					
				
				
					Love to L.
				
			